Name: Commission Regulation (EC) NoÃ 1128/2008 of 14Ã November 2008 amending Council Regulation (EC) NoÃ 40/2008 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic
 Type: Regulation
 Subject Matter: fisheries;  criminal law;  natural environment
 Date Published: nan

 15.11.2008 EN Official Journal of the European Union L 306/3 COMMISSION REGULATION (EC) No 1128/2008 of 14 November 2008 amending Council Regulation (EC) No 40/2008 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular point 4 of Annex XIII thereof, Whereas: (1) The European Community has, since 1981, been a Party to the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (2). Regulation (EC) No 40/2008 lays down the Community provisions implementing the measures decided in that context, including in the Appendix to Annex XIII thereto the list of vessels that have been confirmed by the North-East Atlantic Fisheries Commission (NEAFC) and the North Atlantic Fisheries Organisation (NAFO) as having engaged in illegal, unreported and unregulated fisheries (IUU list). (2) In July 2008, NEAFC made a recommendation to amend the IUU list. Implementation of that recommendation in the Community should be ensured. (3) Regulation (EC) No 40/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Appendix to Annex XIII to Regulation (EC) No 40/2008 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 19, 23.1.2008, p. 1. (2) OJ L 227, 12.8.1981, p. 21. ANNEX In Annex XIII to Regulation (EC) No 40/2008 the Appendix is replaced by the following: Appendix to Annex XIII List of vessels with the following IMO numbers that have been confirmed by NEAFC and NAFO as having engaged in illegal, unreported and unregulated fisheries IMO (1) ship identification number Vessels name (2) Flag State (2) 7436533 ALFA Georgia 7612321 AVIOR Georgia 8522030 CARMEN Ex Georgia 7700104 CEFEY Russia 8028424 CLIFF Cambodia 8422852 DOLPHIN Russia 7321374 ENXEMBRE Panama 8522119 EVA Ex Georgia 8604668 FURABOLOS 6719419 GORILERO Sierra Leone 7332218 IANNIS I Panama 8422838 ISABELLA Ex Georgia 8522042 JUANITA Ex Georgia 6614700 KABOU Guinea Conakry 8707240 MAINE Guinea Conakry 7385174 MURTOSA Togo 8721595 NEMANSKIY 8421937 NICOLAY CHUDOTVORETS Russia 8522169 ROSITA Ex Georgia 7347407 SUNNY JANE 8606836 ULLA Ex Georgia 7306570 WHITE ENTERPRISE (1) International Maritime Organisation. (2) Any changes of names and flags and additional information on the vessels are available on the NEAFC website: www.neafc.org.